DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 04/13/2022 have been entered. Claims 1, 3, 5, and 7-11 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hwang (US 2014/0355132, of record).
Regarding claim 10, Hwang discloses a lens apparatus (see Fig 4, 200) comprising: a cam barrel 210 having a cam groove 212 and rotatable around an optical axis (see Fig 4; Para [0007]; cam barrel rotatable around an optical axis L); a cam follower 122 engaged with the cam groove 212 (see Fig 9; cam follower engaged with cam groove); a movable member 120 movable in an optical axis L direction via the cam follower 122 as the cam barrel rotates (see Fig 4; Para [0007]; member moves along optical axis direction with the use of cam followers as the cam barrel rotates); a straight guide member 220 configured to guide the movable member 120 in the optical axis direction (see Fig 4; direction is referred to as a direction towards the front of the assembly, parallel to the optical axis) and restrict a movement of the cam barrel 210 in a first direction parallel to the optical axis (see Fig 4; movement of cam barrel 210 restricted in a direction towards the front of the lens apparatus); a ring member 130 configured to be guided to move in a direction parallel to the optical axis by the straight guide member and the cam barrel (see Fig 4; Para [0037]; second lens frame 130 is guided by straight guide 220 and cam barrel 210 to move in a direction parallel to optical axis); a first biasing member 150 configured to bias the ring member in the first direction (see Fig 4; Para [0037]; 150 ) and bias the movable member 120 in a second direction opposite to the first direction (see Fig 4; second direction referred to as a direction towards the back of the assembly, parallel to optical axis) so that the cam follower 122 contacts a first cam groove surface of the cam groove 212 in the optical axis direction (see Fig 9; follower contacts groove in the optical axis direction); a second biasing member 160 configured to bias the cam barrel 210 in the first direction (see Fig 9; second biasing member 160 biases cam barrel 210 indirectly in a first direction through biasing lens frame 132). 
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sakamoto (US 2005/0254140, of record).
Regarding claim 11, Sakamoto discloses an imaging apparatus (see Fig 1) comprising: a lens apparatus 2; and a camera body 1 configured to hold an image sensor 35 configured to photoelectrically convert an optical image formed through the lens apparatus (see Fig 1; camera body holds CCD sensor that converts optical images to electric signals); wherein the lens apparatus (see Fig 1) includes: a cam barrel 65 having a cam groove 65(e) and rotatable around an optical axis (see Fig 1; Para [0055]; cam barrel rotatable around optical axis); a cam follower 70(a) engaged with the cam groove 65(e); a movable member movable 70 in an optical axis J1 direction via the cam follower 70(a) as the cam barrel 65 rotates (see Fig 1; Para [0043]; member movable in optical direction via follower pins); a straight guide member 67 configured to guide the movable member 70 in the optical axis direction J1 and restrict a movement of the cam barrel 65 in a first direction (see Fig 1; first direction is considered a direction towards the front of the assembly) parallel to the optical axis (see Fig 1; Para [0041]; straight guide member restricts cam movement through pin 67c); a ring member 68 configured to be guided to move in a direction parallel to the optical axis by the straight guide member and the cam barrel (see Fig 1; Para [0042- 0045]; ring member configured to be guided by cam barrel and forward barrel); a first biasing member 73 configured to bias the ring member in the first direction (see Fig 1; Para [0042- 0045]; spring biases first lens frame in a first direction) and bias the movable member 70 in a second direction (see Fig 1; second direction is considered a direction towards the back of the assembly) opposite to the first direction so that the cam follower 70(a) contacts a first cam groove surface 65(e) of the cam groove in the optical axis direction (see Fig 1; Para [0045]; the force of biasing member 73 causes follower to contact cam groove 65(e)); and a second biasing member (see Fig 2, 50) configured to bias the cam barrel in the first direction (see Fig 2; Para [0035]; cam barrel is biased indirectly by member 50).
Allowable Subject Matter
Claims 1, 3, 5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to anticipate or render obvious wherein a first biasing member configured to bias the pin member to the ring member and bias the movable member in a second direction, along with the structural limitations positively recited the claim. Claims 3, 5, and 7-9 are dependent on claim 1 and are therefore allowable. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL A SANZ/Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872